 MEMO ENDORSED
    Case 1:18-cr-00314-ALC                Document 54 Filed 03/19/21 Page 1 of 1


      THE LAW OFFICE OF JODI MORALES
                   888 Grand Concourse, Suite 1H, Bronx, NY 10451
                              E: jodi@jlmoraleslaw.com
                                  P/F: 646-582-0400
                               www.jlmoraleslaw.com
______________________________________________________________________________


March 18, 2021

By ECF & Email

The Honorable Andrew L. Carter
United States District Judge                                                         3/19/21
Southern District of New York
40 Foley Square
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov


       Re:       United States v. Gregory Price
                 18 Cr. 314 (ALC)

Dear Judge Carter:

         I am associate counsel to Harvey Fishbein under the CJA Mentoring Program for the Southern
District of New York and we represent Gregory Price in the above referenced matter. Mr. Price is
scheduled to be sentenced March 29, 2021, however we respectfully request that the Court adjourn this
case for approximately 60 days. The purpose of this adjournment is to permit us to further pursue
possible post incarceration services for Mr. Price. We have conferred with the Government and the
Government does not object to this application.


                                                               Respectfully submitted,




                                                               ___/s/________________
                                                               JODI MORALES
                                                               646-582-0400

cc:    Jeffrey C. Coffman                         The application is GRANTED. Sentencing
       Assistant United States Attorney           adjourned to 6/2/21 at 11 a.m.
       (by ECF & Email)                           So Ordered.

                                                                                                        3/19/21
